                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MELVIN VINES,                             )
                                          )
                         Plaintiff,       )
                                          )
                  v.                      )              1:19CV1099
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                         Defendant.       )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Melvin Vines, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s    claims   for   Disability       Insurance   Benefits

(“DIB”) and Supplemental Security Income (“SSI”).               (Docket Entry

1.)     Defendant has filed the certified administrative record

(Docket Entry 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 12, 14; see also Docket Entry 13

(Plaintiff’s      Memorandum);        Docket     Entry     15    (Defendant’s

Memorandum)). For the reasons that follow, the Court should remand

this matter for further administrative proceedings.

                          I.   PROCEDURAL HISTORY

      Plaintiff applied for DIB and SSI, alleging an onset date of

January 1, 2013.       (Tr. 428-39.)1         Upon denial of those claims

1
  Plaintiff previously applied for DIB in May 2011, resulting in an unfavorable
ALJ decision on January 23, 2013 (Tr. 137-50) rendered final by the Appeals
                                                                 (continued...)




      Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 1 of 34
initially (Tr. 162-99, 286-97) and on reconsideration (Tr. 200-43,

300-17),      Plaintiff    requested   a    hearing   de   novo    before   an

Administrative Law Judge (“ALJ”) (Tr. 318-20).                 Plaintiff, his

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 42-79.)      The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.            (Tr. 244-61.)       The Appeals

Council thereafter granted Plaintiff’s request for review, and

remanded the matter for a new hearing and further consideration of

whether Plaintiff’s impairments met or equaled the requirements of

Listings 1.04A and 12.05B.        (Tr. 268-77.)

      The ALJ convened a new hearing, which Plaintiff, his attorney,

and a VE attended.        (Tr. 80-136.)    Following that hearing, the ALJ

issued a decision finding Plaintiff not disabled.                (Tr. 12-33.)

The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-6, 425-27, 593-94), thereby making the ALJ’s ruling

the Commissioner’s final decision for purposes of judicial review.

      In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

      1.   [Plaintiff] met the insured status requirements of
      the . . . Act through December 31, 2015.

      2.   [Plaintiff] has not engaged in substantial gainful
      activity since January 1, 2013, the alleged onset date.

      . . .




1
  (...continued)
Council’s denial of review on January 10, 2014 (Tr. 155-61).

                                       2




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 2 of 34
3.   [Plaintiff] has the following severe impairments:
osteoarthritis including the bilateral feet and great
toes, right wrist tendonitis, plantar fasciitis, fat pad
atrophy of the foot, hallux valgus of the right foot,
degenerative disc disease, gout, obesity, depressive
disorder, bipolar disorder, intellectual disorder,
personality disorder, learning disability, borderline
intellectual functioning, and alcohol use disorder.

. . .

4.   [Plaintiff] does not have an impairment or
combination of impairments that meets or medically equals
the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1.

. . .

5.   . . . [Plaintiff] has the residual functional
capacity to perform medium work . . . with the following
limitations:   frequently    climb    ramps    or   stairs;
occasionally   climb   ladders,    ropes    or   scaffolds;
frequently balance; and frequently reach, reach overhead,
handle objects, and finger bilaterally. [Plaintiff]’s
work is limited to simple, routine and repetitive tasks,
but not at a production rate pace; simple work-related
decisions; few, if any, changes in the routine work
setting; occasional interaction with the public and
supervisors; and frequent interaction with coworkers.
[Plaintiff] would be off task no more than 10 percent of
the time in an eight-hour workday, in addition to normal
breaks (with normal breaks defined as a 10-15 minute
morning and afternoon break and a 30 minute lunch break).
[Plaintiff] is limited to occupations requiring no
ability to read, write or do math calculations.

. . .

6.    [Plaintiff] is unable to perform any past relevant
work.

. . .

10. Considering [Plaintiff’s] age, education, work
experience, and residual functional capacity, there are
jobs that exist in significant numbers in the national
economy that [he] can perform.

. . .

                               3




Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 3 of 34
       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from January 1, 2013, through
       the date of this decision.

(Tr.    17-32        (bold   font    and     internal      parenthetical     citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                          Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                   However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Even given those limitations, the Court should remand this case for

further administrative proceedings.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                        Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and    were   reached    through

application of the correct legal standard.”                  Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                       “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”                   Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).            “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro


                                              4




       Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 4 of 34
v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).         “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d    at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,       make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision      falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial   gainful     activity       by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

                                      5




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 5 of 34
to last for a continuous period of not less than 12 months,’” id.

(quoting     42   U.S.C.   §    423(d)(1)(A)).2      “To   regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”         Id.   “These    regulations     establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.



2
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).
3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 6 of 34
For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.          The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the



4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.

                                       7




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 7 of 34
claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”               Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available     in   the   community,”      the   claimant   qualifies     as

disabled.      Hines, 453 F.3d at 567.5

                           B.    Assignments of Error

       According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1)    “[t]he ALJ erred by failing to either accord substantial

weight to the favorable Medicaid decision [by the North Carolina

Department of Health and Human Services on October 9, 2018 (‘2018

NCDHHS      decision’)]    or    provide    specific,    persuasive   and     valid

reasons for not doing so” (Docket Entry 13 at 4 (bold font and

single-spacing omitted));

       2) “[t]he ALJ erred by finding that Plaintiff did not meet

Listing 12.05B” (id. at 9 (bold font omitted));

       3)    “[t]he   decision      of     the   ALJ    violates   Albright     and

[Acquiescence Ruling 00-1(4), (Interpreting Lively v. Secretary of

Health and Human Services) – Effect of Prior Disability Findings on


5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                           8




       Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 8 of 34
Adjudication of a Subsequent Disability Claim – Titles II and XVI

of the Social Security Act, 2000 WL 43774 (Jan. 12, 2000) (‘AR

00-1(4)’)] with regards to Plaintiff’s [past relevant work (‘PRW’)]

classification” (id. at 15 (bold font and single-spacing omitted));

and

      4) “[t]he ALJ erred in his evaluation of Plaintiff’s education

level   and   PRW   and   thereby     misapplied   the   [Medical-Vocational

Guidelines (‘Grids’)] (id. at 17 (bold font and single-spacing

omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.     (Docket Entry 15 at 4-13.)

                          1. 2018 NCDHHS Decision

      Plaintiff first asserts that “[t]he ALJ erred by failing to

either accord substantial weight to the [2018 NCDHHS decision] or

provide specific, persuasive and valid reasons for not doing so.”

(Docket Entry 13 at 4 (bold font and single-spacing omitted).)             In

particular,    Plaintiff     faults    the   ALJ   for   affording   “‘limited

weight’” to the 2018 NCDHHS decision on the grounds that “‘the[]

decision[] address[ed] the ultimate issue of disability, an issue

reserved to the [] Commissioner,’” and because the decision stated

that it “‘in no way affect[ed] any pending or future claims for

[DIB] and [SSI].’”        (Id. at 6 (internal quotation marks omitted)

(quoting Tr. 29).)         In that regard, Plaintiff argues that the

Fourth Circuit has held that, “‘in order to demonstrate that it is



                                        9




      Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 9 of 34
appropriate to accord less than substantial weight to an NCDHHS

disability decision, an ALJ must give persuasive, specific, valid

reasons for doing so that are supported by the record.’”                   (Id.

(internal quotation marks omitted) (quoting Woods v. Berryhill, 888

F.3d 686, 692-93 (4th Cir. 2018)).)         According to Plaintiff, the

ALJ’s “generic explanation, which could apply to every [] decision,

is neither persuasive nor specific.” (Id. (quoting Woods, 888 F.3d

at 693).)     Plaintiff further contends that “the ALJ’s statement

that ‘the    [2018    NCDHHS]   decision   is    not   consistent   with    the

complete record before the [ALJ], as described [in the ALJ’s

decision], to include the opinions of the consultative examiners”

is conclusory without explaining how such evidence undercuts the

[2018] NCDHHS decision.”        (Id. at 7 (quoting Tr. 29, and citing

Sabourin v. Saul, No. 5:18CV410, at 7 (E.D.N.C. Jul. 15, 2019)

(unpublished), and Miles v. Saul, No. 5:18CV422, at 12 (E.D.N.C.

Sept. 6, 2019)       (unpublished)).)      Plaintiff thus argues that,

because “[t]he ALJ engaged in no substantive analysis of [the 2018]

NCDHHS decision, . . . the ALJ’s decision must be vacated and the

claim remanded for compliance with Woods.”              (Id. at 9.)        That

argument has merit and warrants remand.

     The Fourth Circuit addressed for the first time the “weight

that the SSA must afford to a VA disability rating” in               Bird v.

Commissioner of Soc. Sec. Admin., 699 F.3d 337, 343 (4th Cir.

2012).      After   reviewing   the   “varying    degrees   of   evidentiary



                                      10




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 10 of 34
significance” other circuits afford VA disability ratings, the

Fourth Circuit held as follows:

     The VA rating decision reached in [the plaintiff’s] case
     resulted from an evaluation of the same condition and the
     same underlying evidence that was relevant to the
     decision facing the SSA.      Like the VA, the SSA was
     required to undertake a comprehensive evaluation of [the
     plaintiff’s] medical condition. Because the purpose and
     evaluation methodology of both programs are closely
     related, a disability rating by one of the two agencies
     is highly relevant to the disability determination of the
     other agency. Thus, we hold that, in making a disability
     determination, the SSA must give substantial weight to a
     VA disability rating. However, because the SSA employs
     its own standards for evaluating a claimant’s alleged
     disability, and because the effective date of coverage
     for a claimant’s disability under the two programs likely
     will vary, an ALJ may give less weight to a VA disability
     rating when the record before the ALJ clearly
     demonstrates that such a deviation is appropriate.

Bird, 699 F.3d at 343 (emphasis added).

     Following Bird, the Fourth Circuit further clarified “what an

ALJ must do” to clearly demonstrate the appropriateness of a

deviation   from   Bird’s   substantial    weight     standard   in   a   case

involving an NCDHHS disability determination:

     We now conclude, consistent with our sister circuits,
     that in order to demonstrate that it is “appropriate” to
     accord less than “substantial weight” to an NCDHHS
     disability decision, an ALJ must give “persuasive,
     specific, valid reasons for doing so that are supported
     by the record.”

Woods, 888 F.3d at 692 (quoting McCartey v. Massanari, 298 F.3d

1072, 1076 (9th Cir. 2002)) (emphasis added); see also Social

Security Ruling 06–03p, Titles II and XVI: Considering Opinions and

Other   Evidence   from   Sources   Who   Are   Not   “Acceptable     Medical

Sources” in Disability Claims; Considering Decisions on Disability

                                    11




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 11 of 34
by   Other    Governmental    and    Nongovernmental      Agencies,    2006    WL

2329939, at *6-7 (Aug. 9, 2006) (“SSR 06–03p”) (“[E]vidence of a

disability decision by another governmental . . . agency cannot be

ignored and must be considered,” and “the [ALJ] should explain the

consideration       given   to    these     decisions    in   the   notice     of

decision”).6

      In     this   case,   the     2018    NCDHHS   decision   reversed      the

determination of the Durham County Department of Social Services,

and found that Plaintiff met the requirements of Listing 12.05B and

qualified as disabled as of December 2017.              (See Tr. 370-72.)     The

ALJ analyzed and weighed the NCDHHS’s determination as follows:

      The [ALJ] gave limited weight to the [NCDHHS] decisions
      in August 2016 and October 2018 regarding [Plaintiff]’s
      entitlement to Medicaid. First, these decisions address
      the ultimate issue of disability, an issue reserved to
      the [] Commissioner. Second, the [2018 NCDHHS] decision,
      finding [Plaintiff] disabled and eligible for Medicaid,
      specifically states, “This decision in no way affects any
      pending or future claims for [DIB] or [SSI].” Third, the
      [2018 NCDHHS] decision is not consistent with the
      complete record before the [ALJ], as described [in the




6
  For claims filed on or after March 27, 2017, the SSA has rescinded SSR 06–03p
and amended 20 C.F.R. §§ 404.1504 and 416.904. See 82 Fed. Reg. 5844 (Jan. 18,
2017); 82 Fed. Reg. 15263-01 (Mar. 27, 2017). The new regulations state that the
SSA “will not provide any analysis in [its] determination or decision about a
decision made by any other governmental agency or a nongovernmental entity about
whether you are disabled, blind, employable, or entitled to any benefits,” 20
C.F.R. §§ 404.1504, 416.904. In rescinding SSR 06–03p, the SSA noted that, for
claims filed on or after March 27, 2017, ALJs “will not provide any articulation
about their consideration of decisions from other governmental agencies and
nongovernmental entities because this evidence is inherently neither valuable nor
persuasive.” 82 Fed. Reg. 15263-01. Because Plaintiff filed his claims for DIB
and SSI in 2014 (see Tr. 428-39), this Recommendation will apply SSR 06-03p and
the prior versions of Sections 404.1504 and 416.904 to Plaintiff’s contentions
in his first assignment of error.

                                       12




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 12 of 34
       ALJ’s decision], to include                     the    opinions     of        the
       consultative examiners.

(Tr. 29 (internal citation omitted).)7

       The ALJ’s consideration of the 2018 NCDHHS decision runs afoul

of Woods.     To begin, the ALJ’s discounting of the 2018 NCDHHS

decision because it included the proviso that it “‘in no way

affect[ed] any pending or future claims for [DIB] and [SSI]’”

(id.),    disregards       the    Fourth   Circuit’s          express    rejection,        as

“neither persuasive nor specific,” of that “generic explanation,

which could apply to every NCDHHS decision,” Woods, 888 F.3d at

693.     Moreover, although the ALJ’s reliance upon the SSA’s rule

that the “ultimate issue of disability” constitutes “an issue

reserved    to       the   []    Commissioner”         (Tr.    29),     see     20    C.F.R.

§§ 414.1527(d), 416.927(d), supports the ALJ’s decision to accord

“limited weight” (Tr. 29) to the NCDHHS’s ultimate determination

that Plaintiff qualified as disabled (see Tr. 280), that rule did

not authorize the ALJ to disregard the NCDHHS’s specific findings

that   Plaintiff’s         “impairments      of       intellectual      disability         and

specific    learning       disabilities      in       reading,    math,       and     written

expression       .    .    .    result[ed]       in     significant       work       related

limitations” (Tr. 279 (emphasis added)), that “objective medical

evidence”    supported          that   finding    (id.),      that    “school        records

indicate[d Plaintiff] was in special education courses[, ] was


7
  In August 2016, the NCDHHS affirmed the decision of the Durham County
Department of Social Services on a prior application by Plaintiff finding he did
not meet the disability requirements for Medicaid. (See Tr. 564-67.)

                                           13




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 13 of 34
retained in the 10th grade and apparently was socially promoted at

least once” (id.), that “[a] vocational evaluation in November 2011

. . . yielded a full scale IQ score of 66[, and Plaintiff] was also

noted to have first to second grade reading levels and fourth grade

math skills” (id.), and that, at “[a] neuropsychological evaluation

in   August   2017,”   the   psychologist    noted    that    “[a]   review   of

[Plaintiff’s] records indicated [his] low intellectual functioning

had been present since childhood” (id.).             See Woods, 888 F.3d at

693 (noting that, to state “persuasive, specific, valid” reasons

for deviating from the substantial weight standard, “an ALJ could

explain which aspects of the prior agency decision he finds not

credible and why, [or] describe why he finds other evidence more

credible”).

      Moreover, the ALJ’s statement that “the [2018 NCDHHS] decision

is not consistent with the complete record before the [ALJ], as

described [in the ALJ’s decision], to include the opinions of the

consultative examiners” (Tr. 29 (emphasis added)) does not provide

a “persuasive, specific, valid reason[] . . . supported by the

record,” Woods, 888 F.3d at 693, for deviating from the substantial

weight standard.        As   an   initial   matter,    the    record    contains

consultative examinations from no fewer than nine sources ranging

in time from 2004 to 2017 (see Tr. 652-55, 656-59, 734-37, 739-44,

832-57, 865-68, 879-84, 1049-52, 1394-1400); yet, the ALJ neither

identified     which    consultative        examiners’       opinions    lacked

consistency with the 2018 NCDHHS decision, nor explained how they

                                      14




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 14 of 34
lacked consistency (see Tr. 29).              Moreover, although the ALJ

discussed and assigned either moderate, significant or substantial

weight   to    the   findings    and   opinions    from    all   nine   of   the

consultative evaluations (see Tr. 24-29), those same evaluations

contained     findings   and    opinions    that   do   not   appear    to   lack

consistency with the 2018 NCDHHS decision.              For example:

     •        Dr. Katharine V. Raleigh, to whom the ALJ accorded
              “moderate weight” (Tr. 24), observed in July 2004
              that she had to redirect Plaintiff “frequently”
              (Tr. 866 (emphasis added)), that his ability to
              sustain attention and concentration rated as
              “mentally deficient” at the 0.1 percentile (Tr. 867
              (emphasis added)), that Plaintiff read at a second
              grade level, spelled at a first grade level, and
              handled math at a fourth grade level (id.), that,
              although Plaintiff had good “adaptive behavior” due
              to a “supportive family” and “good social skills,”
              he had “unrealistic plans” and “lack[ed] awareness
              of his own deficits” (Tr. 869), and that
              Plaintiff’s issues with short-term and long-term
              memory evidenced a decline from prior functioning
              (see id.);

     •        James R. Tedrow, M.A., to whom the ALJ gave
              “[s]ignificant   weight”   (Tr.    27),   described
              Plaintiff in November 2011 as “not a good problem
              solver or long term planner” who “must rely on
              others” (Tr. 883), opined that Plaintiff “ha[d]
              difficulty initiating, anticipating, generalizing,
              and integrating information into a usable form”
              (id.),   and   noted   Plaintiff’s    “lofty”   and
              unrealistic plans for starting his own business
              (Tr. 882);

     •        Dr. Sarah Elizabeth Cook, to whom the ALJ assigned
              “significant weight” (Tr. 24), remarked in June
              2012 that Plaintiff “had significant difficulties
              comprehending    task    instructions,    requiring
              repetition of instructions where possible,” and
              that he “had some difficulties remaining focused
              during the evaluation, particularly after lunch,
              appearing fatigued” (Tr. 1050 (emphasis added)), as
              well as that he performed cognitively at the level

                                       15




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 15 of 34
          of “mild mental retardation,” but that she lacked
          sufficient information to assess his adaptive
          skills (Tr. 1052 (emphasis added));

     •    Dr. Betsy Pedersen, to whom the ALJ allotted
          “substantial weight” (Tr. 29), noted in March 2016
          that Plaintiff could not understand the directions
          during testing of his immediate retention and
          recall (see Tr. 853), and provided an Addendum to
          her opinion that Plaintiff (through previous
          testing) had met the criteria for “borderline
          intellectual functioning” (Tr. 856), opining that
          Plaintiff’s school records actually supported a
          diagnosis of “mild intellectual disorder” (Tr.
          832); and

     •    Dr. Jill Zukerman Stuart, to whom the ALJ afforded
          “significant weight” (Tr. 26), noted in August 2017
          that, although Plaintiff’s attention remained
          “adequate” for testing purposes, she had to
          redirect him several times due to tangential
          comments (Tr. 1398), and that Plaintiff rated as
          “borderline” on the Independent Living Scales
          regarding health and safety awareness (Tr. 1399).

Significantly,   the   2018   NCDHHS    decision    expressly   relied   on

findings and opinions from Tedrow, Dr. Cook, Dr. Pederson, and Dr.

Stuart in reaching its determination that Plaintiff’s intellectual

disorder met the requirements of Listing 12.05B. (See Tr. 279; see

also Tr. 832-57, 879-82, 1049-52, 1394-1400.)

     In sum, the ALJ’s failure to provide “persuasive, specific,

valid reasons,” Woods, 888 F.3d at 693, for rejecting the 2018

NCDHHS decision requires remand.

                           2. Listing 12.05B

     Plaintiff next alleges that “[t]he ALJ erred by finding that

Plaintiff did not meet Listing 12.05B.”            (Docket Entry 13 at 9

(bold font omitted).)    More specifically, Plaintiff challenges the


                                   16




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 16 of 34
ALJ’s findings that Plaintiff “only had a moderate limitation in

understanding, remembering or applying information” (id. at 10) and

“possessed    only     moderate      limitations       in    adapting     or    managing

[him]self” (id. at 11).                According to Plaintiff, “the record

demonstrates that [he] possesses marked to extreme limitation in

both his ability to understand, remember or apply information and

in his ability to adapt or manage [him]self.”                   (Id. at 11-12; see

also id. at 12-15 (describing evidence Plaintiff believes supports

marked to extreme limitations in those functional areas (citing Tr.

100, 110, 111-12, 119, 121-24, 269, 488, 511, 652, 656, 832, 834,

845, 852, 867-68, 879, 880, 882, 883, 888-89, 890, 1050, 1138,

1399-1400, 1427, 1497, 1517, 1520, 1522, 1667)).)                    Plaintiff thus

contends that “the ALJ’s decision should be reversed for an award

of    benefits   due    to    [Plaintiff’s       intellectual       disorder/mental

retardation] meeting the requirements of Listing 12.05B.”                         (Id. at

15.)

       Listing 12.05B requires a showing of 1) “[s]ignificantly

subaverage general intellectual functioning,” 2) “[a] full scale

(or    comparable)     IQ    score     of   70   or   below    on   an    individually

administered standardized test of general intelligence,” and 3)

“[s]ignificant       deficits        in     adaptive        functioning         currently

manifested by extreme limitation of one, or marked limitation of

two, of the following areas of mental functioning:                       [u]nderstand,

remember,     or     apply      information;          [i]nteract         with    others;

[c]oncentrate,       persist,     or      maintain    pace;    [a]dapt      or    manage

                                            17




      Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 17 of 34
oneself.”   20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05B (emphasis

added) (subsection      lettering     and     internal   citations    omitted).

Understanding, remembering, or applying information “refers to the

abilities to learn, recall, and use information to perform work

activities” and “[e]xamples include: [u]nderstanding and learning

terms, instructions, procedures; following one- or two-step oral

instructions to carry out a task; describing work activity to

someone   else;     asking   and    answering       questions   and   providing

explanations; recognizing a mistake and correcting it; identifying

and solving problems; sequencing multi-step activities; and using

reason and judgment to make work-related decisions.” 20 C.F.R. Pt.

404, Subpt. P, App’x 1, § 12.00E.1.            Adapting or managing oneself

“refers to the abilities to regulate emotions, control behavior,

and maintain well-being in a work setting” and “[e]xamples include:

[r]esponding   to    demands;      adapting    to    changes;   managing   your

psychologically based symptoms; distinguishing between acceptable

and unacceptable work performance; setting realistic goals; making

plans for yourself independently of others; maintaining personal

hygiene and attire appropriate to a work setting; and being aware

of normal hazards      and taking appropriate precautions.”                Id.,

§ 12.00E.4.

     The ALJ provided the following analyses of those areas of

mental functioning:

     In understanding, remembering, or applying information,
     [Plaintiff] has moderate limitation.          [Plaintiff]
     complained of several issues in this area, including with

                                      18




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 18 of 34
 reading, writing, learning, and maintaining his emotional
 stability. Somewhat consistently, the record reflects a
 history of reduced cognitive functioning as early as July
 2004, as well as multiple full scale IQ scores of between
 63 to 70. At the same time, however, this same body of
 evidence reflects limited mental health treatment,
 consisting of sporadic and infrequent mental health
 treatment,    with   routine   prescription    medication
 management    and   limited   mental    health   therapy.
 Consistently, [Plaintiff] exhibited little to no acute
 emotional or cognitive symptoms during his various
 psychological testing sessions of record. And, even with
 his minimal treatment, [Plaintiff] admitted to being
 capable of a wide range of activities independently,
 including caring for himself and his pet, routinely
 driving, preparing meals, completing his household
 chores, shopping in stores, and understanding and
 following all his medical instructions. Such behavior,
 particularly in combination with [Plaintiff]’s limited
 mental health treatment, and in spite of his learning and
 intellectual disorders, supports that [Plaintiff] is
 capable of understanding and learning terms, asking and
 answering questions, and sequencing a range of simple
 activities.

 . . .

 In adapting or managing oneself, [Plaintiff] has moderate
 limitation. The generally conservative medical treatment
 of record and his own stated activities of daily living
 show that he remains capable of distinguishing between
 acceptable and unacceptable work performance, making
 plans independently of others, maintaining his personal
 hygiene and attire appropriate to a work setting, and
 otherwise managing his psychologically based symptoms,
 albeit with the benefit of prescription medication.

 . . .

 The above findings are supported by the assessments of
 the [s]tate agency psychological consultants, who
 together found no more than moderate mental limitations
 and concluded that [Plaintiff] could perform simple,
 routine and repetitive tasks in a low stress, structured
 work setting, with limited interpersonal contact (B3A/B4A
 and B7 A/BSA). These assessments are given significant
 weight overall, as they are mostly consistent with the
 evidence at the time and supported by explanations. More
 weight is given to the initial assessment, as it is

                               19




Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 19 of 34
      better supported by the evidence at the time and more
      consistent with the overall evidence of record. While it
      is clear from the record that [Plaintiff] has some
      reduced cognition and general intellectual functioning,
      [Plaintiff] has maintained a long history of overall
      intact and stable cognition and emotional functioning,
      even during periods in which he was not receiving any
      mental health treatment, with mental health treatment
      consisting mostly of routine prescription medication
      management. The [ALJ] does note that these assessments
      were made prior to the implementation of the Final Rule
      concerning the Revised Medical Criteria for Evaluating
      Mental Disorders, 81 Fed. Reg. 66138 (published September
      29, 2016, effective January 17, 2017), and that the
      revised criteria for evaluating mental disorders with
      regard to the “A,” “B,” and “C” criteria are now
      materially different.

(Tr. 20-21     (emphasis   added)      (internal   parenthetical    citations

omitted).)

      Plaintiff first faults the ALJ’s reliance on Plaintiff’s lack

of   “extensive   mental      health    treatment”    in   the   above-quoted

analysis,    arguing   that     “[intellectual       disability]   or   mental

retardation . . . is not amenable to mental health treatment the

way that depression and anxiety are[, but ] is a lifelong condition

an individual is born with and which persists throughout their

life.”     (Docket Entry 13 at 10 (citing Luckey v. United States

Dep’t of Health & Human Servs., 890 F.2d 666, 668 (4th Cir.

1989)).)     Plaintiff’s argument, however, fails to recognize that

the ALJ considered the effects of both Plaintiff’s intellectual and

emotional impairments in rating the degree of limitation in the

areas of mental functioning. The ALJ found that Plaintiff suffered

from severe depressive disorder and bipolar disorder at step two of

the SEP (see Tr. 18), and expressly considered whether those

                                       20




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 20 of 34
impairments met or equaled the criteria of Listing 12.04 for

affective disorders at step three (see Tr. 19), which shares the

same paragraph B criteria as Listing 12.05B, compare 20 C.F.R. Pt.

404, Subpt. P, App’x 1, § 12.04B, with id., § 12.05B.               The ALJ’s

consideration of Plaintiff’s “sporadic and infrequent mental health

treatment, with routine prescription medication management and

limited mental health therapy” (Tr. 20) remained entirely an

appropriate   area   of   inquiry     for     evaluating    the    impact     of

Plaintiff’s emotional disorders, just as the ALJ’s reliance on

Plaintiff’s “exhibit[ion of] little to no acute . . . cognitive

symptoms during his various psychological testing sessions of

record”   (id.)   constituted    an        appropriate   consideration       for

evaluating the effect of Plaintiff’s intellectual disorders.

     Plaintiff    additionally   challenges       the    ALJ’s    reliance    on

Plaintiff’s daily activities to find only moderate limitation in

the functional areas at issue, pointing out that “the fact that you

engage in common everyday activities, such as caring for your

personal needs, preparing simple meals, or driving a car, will not

always mean that you do not have deficits in adaptive functioning

as required by 12.05B2.”    (Docket Entry 13 at 10 (citing 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 12.00H, and Cavarra v. Astrue, 393 F.

App’x 612, 614-15 (11th Cir. 2010)).)          That contention falls short

for two reasons. First, the ALJ did not solely rely on Plaintiff’s

daily activities to find moderate limitation in the areas of

functioning, but rather as one part of his overall analysis.                (See

                                      21




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 21 of 34
Tr. 20-21.)     Second, Cavarra does not aid Plaintiff’s cause,

because in that case, “the ALJ’s description [of the plaintiff’s

daily activities] mischaracterize[d the plaintiff]’s testimony” by

failing to acknowledge the plaintiff’s significant qualifications

about his ability to engage in those activities, Cavarra, 393 F.

App’x at 615.   Plaintiff makes no argument here that the ALJ failed

to acknowledge any qualifications in Plaintiff’s stated ability to

engage in daily activities.      (See Docket Entry 13 at 10-11.)

     Next, Plaintiff describes evidence that he believes supported

marked to extreme limitations in understanding, remembering, or

applying information and adapting or managing oneself. (See Docket

Entry 13 at 12-15 (citing Tr. 100, 110, 111-12, 119, 121-24, 269,

488, 511, 652, 656, 832, 834, 845, 852, 867-68, 879, 880, 882, 883,

888-89, 890, 1050, 1138, 1399-1400, 1427, 1497, 1517, 1520, 1522,

1667).) Plaintiff, however, misinterprets this Court’s standard of

review.   The Court must determine whether substantial evidence,

i.e., “more than a mere scintilla of evidence but . . . somewhat

less than a preponderance,” Mastro, 270 F.3d at 176 (brackets and

internal quotation marks omitted), supported the ALJ’s findings

regarding Plaintiff’s limitations in the two functional areas at

issue, and not whether other record evidence weighed against those

findings, see Lanier v. Colvin, No. CV414-004, 2015 WL 3622619, at

*1 (S.D. Ga. June 9, 2015) (unpublished) (“The fact that [the

p]laintiff disagrees with the ALJ’s decision, or that there is

other   evidence   in   the   record    that   weighs   against   the   ALJ’s

                                       22




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 22 of 34
decision,    does   not   mean    that   the   decision     is    unsupported   by

substantial evidence.”).

      Here, as the above-quoted analysis shows, the ALJ cited to

substantial evidence to support his findings of moderate limitation

in the two functional areas (see Tr. 20-21), including affording

“significant     weight”     to   the    opinions      of   the    state   agency

psychological consultants (Tr. 21).               Although record evidence

exists that could support greater limitations in the functional

areas, the record does not compel a finding of marked or extreme

limitation     in   either    functional       area.        See   Stallworth    v.

Commissioner of Soc. Sec., No. 1:12CV496, 2013 WL 2897879, at *10

(S.D. Ohio Jun. 13, 2013) (unpublished) (holding that ALJ’s failure

to find greater limitations fell within ALJ’s “zone of choice”

because supported by substantial evidence);             Penick v. Astrue, No.

3:08CV549, 2009 WL 3055446, at *9 (E.D. Va. Sept. 23, 2009)

(unpublished) (recognizing general right of ALJ to rely on state

agency consultants).

      For the foregoing reasons, the Court should deny relief on

Plaintiff’s second issue on review.8




8
  Due to the undersigned’s recommendation to remand this matter for an ALJ to
reevaluate and reweigh the 2018 NCDHHS decision finding that Plaintiff’s
intellectual disorder met the requirements of Listing 12.05B, the ALJ should
also, upon remand and in light of his reconsideration of the 2018 NCDHHS
decision, reevaluate whether Plaintiff’s intellectual disorder meets or equals
the requirements of Listing 12.05B.

                                         23




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 23 of 34
                3. Classification of Prior Welding Work

     Plaintiff’s third assignment of error asserts that “[t]he

decision of the ALJ violates Albright and AR 00-1(4) with regards

to Plaintiff’s PRW classification.”                (Docket Entry 13 at 15 (bold

font and single-spacing omitted).) In particular, Plaintiff points

out that the ALJ who adjudicated Plaintiff’s prior claim for DIB on

January 23, 2013, “classified [Plaintiff’s] welding work as ‘welder

helper’ which has a [Dictionary of Occupational Titles (‘DOT’)]

code of    819.687-014       and   is    classified      as   ‘unskilled’    with    a

specific vocational preparation (‘SVP’) of two.                   (Id. (citing Tr.

149).)    Plaintiff further notes that the 2013 ALJ “decision became

final and thus subject to res judicata when [Plaintiff] did not

appeal his January 10, 2014 [Appeals Council] denial.”                         (Id.

(citing Tr. 155).) According to Plaintiff, Albright and AR 00-1(4)

required the current ALJ to “assess whether such prior [ALJ’s]

finding [with regard to the classification of Plaintiff’s PRW as a

welder helper] was subject to change with the passage of time, the

likelihood of such change and the extent to which evidence not

considered in the final decision on the prior claim provides a

basis for making a different finding with respect to the period

being adjudicated in the subsequent claim.”                     (Id. at 16 (citing

Albright, 174 F.3d at 477, and AR 00-1(4)).)                  Plaintiff contends,

however,    that    “the     ALJ   did       not   explain    why   he   classified

[Plaintiff’s]      welding    work      as    ‘welder’   with    a [DOT]    code    of


                                             24




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 24 of 34
810.384-014 which is a skilled job” (id. (citing Tr. 31)), despite

the    fact   that     the   ALJ       afforded       the    prior    ALJ’s    findings

“substantial weight” under Albright and AR 00-1(4) (id. at 16-17

(citing Tr. 30)).        Plaintiff further asserts that “there are no

circumstances        under   AR    00-1(4)      or    Albright      which    could   have

justified reclassifying [Plaintiff’s] welding work” (id. at 17),

and that the ALJ’s “error was very harmful as had [Plaintiff’s]

welding work been properly classified as ‘welder helper’ as opposed

to ‘welder,’ a finding of ‘disabled’ would have been directed by

the [G]rids . . . when he attained 60 years of age, as he has a

less than marginal level of education[] . . . and PRW which is

unskilled” (id. (citing 20 C.F.R. Pt. 404, Subpt. P, App’x 2,

§ 203.01)).

       In Albright, the Fourth Circuit addressed the manner in which

an    ALJ   should    consider     a   final    decision       of    the    Commissioner

regarding     a   claimant’s      prior    application         for    benefits.       See

Albright, 174 F.3d at 474-78.             In that case, the new ALJ did not

analyze whether the claimant’s condition had worsened since the

prior ALJ’s decision, but rather simply adopted the prior ALJ’s

denial of benefits as res judicata based upon Acquiescence Ruling

94-2(4) (“AR 94-2(4)”).           Id. at 474, 475.          AR 94-2(4) required ALJs

to adopt findings from prior ALJ decisions unless the claimant

produced new and material evidence.                  Id.    The Fourth Circuit found

the application of AR 94-2(4) to the new claim for benefits



                                           25




      Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 25 of 34
“imprudent,” id. at 477, and contrary to the SSA’s long-standing

“treatment of later-filed applications as separate claims,” id. at

476.

       In response to Albright, the SSA issued AR 00-1(4), which

provides as follows:

       When adjudicating a subsequent disability claim . . ., an
       [ALJ] determining whether a claimant is disabled during
       a previously unadjudicated period must consider . . . a
       prior finding [of a claimant’s RFC or other finding
       required at a step in the SEP] as evidence and give it
       appropriate weight in light of all relevant facts and
       circumstances.   In determining the weight to be given
       such a prior finding, an [ALJ] will consider such factors
       as: (1) whether the fact on which the prior finding was
       based is subject to change with the passage of time, such
       as a fact relating to the severity of a claimant’s
       medical condition; (2) the likelihood of such a change,
       considering the length of time that has elapsed between
       the period previously adjudicated and the period being
       adjudicated in the subsequent claim; and (3) the extent
       that evidence not considered in the final decision on the
       prior claim provides a basis for making a different
       finding with respect to the period being adjudicated in
       the subsequent claim.

AR 00-1(4), 2000 WL 43774, at *4 (emphasis added).

       Here, the ALJ explained the weight he accorded to the prior

ALJ’s decision as follows:

       The [ALJ] considered the prior [ALJ] decision in
       accordance with [AR] 00-1(4) and gave the findings
       therein substantial weight. However, the current record
       before the [ALJ] supports additional impairments and
       limitations.

(Tr. 30 (internal citation omitted) (emphasis added).)            Despite

according the findings in the prior ALJ’s decision “substantial

weight” (id.), the ALJ proceeded at step four of the SEP to adopt

the VE’s classification of Plaintiff’s PRW in welding as the

                                   26




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 26 of 34
skilled job Welder (DOT No. 810.384-014) (see Tr. 31, 131), and did

not provide any explanation for deviating from the prior ALJ’s

finding (see      id.)    that     Plaintiff’s      welding   PRW   rated     as   the

unskilled job Welder Helper (DOT 819.687-014) (see Tr. 149).

Although the ALJ could have pointed to testimony and/or other

evidence regarding the details of Plaintiff’s welding-related PRW

that differed from the evidence before the prior ALJ, he did not do

so.    (See Tr. 31.)     Thus, the Court cannot meaningfully review why

the    current    ALJ    found     that   Plaintiff’s       welding-related        PRW

qualified as skilled, a finding less favorable to Plaintiff.                       See

Manuel v. Colvin, No. 1:11CV8, 2015 WL 519481, at *5 (M.D.N.C. Feb.

9, 2015) (unpublished) (Peake, M.J.) (remanding where current ALJ

found the plaintiff could perform PRW but previous ALJ found the

plaintiff could not, and current ALJ “did not address . . . the

prior inconsistent determination” which “appear[ed] to be based on

a change in the categorization of [the p]laintiff’s [PRW],” as well

as noting possibility that “additional evidence presented by the

[VE] . . . [i]n the [curr]ent claim [might have] created a basis

for making a different [step four] finding” but that, “[b]ecause

the [current] ALJ did not address the prior ruling, th[e] Court

cannot    .   .   .    determine    whether     the   ALJ     weighed   the    prior

adjudication      in    accordance    with     AR   00–1(4)”),      recommendation

adopted, slip op. (M.D.N.C. Mar. 3, 2015) (Osteen, Jr., C.J.); see

also Pickett v. Berryhill, No. 7:17CV238, 2019 WL 847745, at *4

(E.D.N.C. Jan. 28, 2019) (unpublished) (“Courts within the Fourth

                                          27




      Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 27 of 34
Circuit have generally found remand appropriate under AR 00-1(4)

where an ALJ neglects to discuss a prior decision . . . [which]

contains findings more favorable to the claimant than the ALJ’s

subsequent decision.” (collecting cases)), recommendation adopted,

2019 WL 845415 (E.D.N.C. Feb. 21, 2019) (unpublished); Craft v.

Colvin, No. 1:16CV97, 2017 WL 239375, at *4 (M.D.N.C. Jan. 19,

2017) (unpublished) (Webster, M.J.) (finding that “ALJ’s written

decision must provide some explanation for discrediting or failing

to adopt past administrative findings favorable to the claimant”),

recommendation adopted, slip op. (M.D.N.C. Feb. 17, 2017) (Osteen,

Jr., C.J.).

       Because, as explained more fully below, the ALJ misclassified

Plaintiff’s education level, the ALJ’s failure to explain why he

deviated from the prior ALJ’s decision and deemed Plaintiff’s

welding-related    PRW    as   skilled      constitutes     prejudicial   error.

Plaintiff turned 60 years old, or “closely approaching retirement

age,” 20 C.F.R. §§ 404.1563(e), 416.963(e), during the period of

adjudication (see Tr. 31), and the ALJ limited Plaintiff to medium

work (see Tr. 22), such that Grid Rule 203.01 would direct a

conclusion    of   “disabled”    if    the       ALJ   categorized   Plaintiff’s

welding-related PRW as “unskilled” and found Plaintiff possessed

only    a   “marginal”    education,        20    C.F.R.   §§   404.1564(b)(2),

416.964(b)(2)      (or    qualified      as        “illiterate,”     20   C.F.R.

§§ 404.1564(b)(1), 416.964(b)(1)), 20 C.F.R. Pt. 404, Subpt. P,

App’x 2, § 203.01.       See Pickett, 2019 WL 847745, at *6 (rejecting

                                       28




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 28 of 34
treatment of ALJ’s error at step four as harmless, where “a

determination that [the plaintiff] was unable to return to [PRW]

would direct a finding of ‘disabled’ under the Grids”).

     In short, the ALJ failed to comply with Albright and AR 00-

1(4) in his consideration of the prior ALJ’s decision, providing an

additional basis for remand.

                              4. Education Level

     Lastly, Plaintiff maintains that “[t]he ALJ erred in his

evaluation of Plaintiff’s education level and PRW and thereby

misapplied the [G]rids.”         (Docket Entry 13 at 17 (bold font and

single-spacing     omitted).)       According       to   Plaintiff,   the   ALJ

determined, “[w]ithout analysis, . . . that [Plaintiff] had a high

school education when applying the [G]rids and evaluating the case

at [s]tep [f]ive of the SEP” (id. at 17-18 (citing Tr. 31));

“[y]et,    in   [the]   RFC   assessment,     the    ALJ   acknowledged     that

[Plaintiff] was illiterate, unable to perform any work involving

reading or writing and that he was also incapable of performing

math calculations” (id. at 18 (citing Tr. 23)).                Plaintiff thus

contends   that   “the   ALJ    should     have   classified    [Plaintiff’s]

educational abilities as ‘illiterate[]’ [or,] . . . at the very

most, . . . as [not] more than ‘marginal.’” (Id.)             Plaintiff deems

the ALJ’s error in that regard “very harmful” (id. at 19) as, had

the ALJ properly classified Plaintiff’s welding-related PRW as

unskilled work and rated his education level as “marginal” or



                                      29




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 29 of 34
“illiterate,” Grid Rule 203.01 would have directed a conclusion of

“disabled” (id. (citing 20 C.F.R. Pt. 404, Subpt. P, App’x 2,

§ 203.01)).

     The ALJ remarked that Plaintiff’s school records showed that

he “achieved largely average grades in his high school years,

reportedly in a special education         setting” (Tr. 24 (emphasis

added); see also Tr. 836), but also acknowledged that those records

“reflected an apparent final grade point average of 1.52” (Tr. 26

(emphasis added); see also Tr. 836), and that psychological testing

documented that Plaintiff “exhibited first to second grade reading

ability and fourth grade level math skills, with ‘very low visual,

auditory, and global memory’ and primary difficulties reading words

and understanding oral language” (Tr. 27 (quoting Tr. 890); see

also Tr. 879-84).      In the RFC, the ALJ limited Plaintiff to

“occupations   requiring   no   ability   to   read,   write   or   do   math

calculations” (Tr. 23 (emphasis added) (bold font omitted)), but

then concluded, at step five of the SEP that Plaintiff “ha[d] at

least a high school education” (Tr. 31).

     The regulations define the relevant levels of education as

follows:

     . . . Illiteracy means the inability to read or write.
     [The SSA] consider[s] someone illiterate if the person
     cannot read or write a simple message such as
     instructions or inventory lists even though the person
     can sign his or her name.     Generally, an illiterate
     person has had little or no formal schooling.

     . . . Marginal education means ability in reasoning,
     arithmetic, and language skills which are needed to do

                                   30




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 30 of 34
      simple, unskilled types of jobs. [The SSA] generally
      consider[s] that formal schooling at a 6th grade level or
      less is a marginal education.

      . . . Limited education means ability in reasoning,
      arithmetic, and language skills, but not enough to allow
      a person with these educational qualifications to do most
      of the more complex job duties needed in semi-skilled or
      skilled jobs. [The SSA] generally consider[s] that a 7th
      grade through the 11th grade level of formal education is
      a limited education.

      . . . High school education and above means abilities in
      reasoning, arithmetic, and language skills acquired
      through formal schooling at a 12th grade level or above.
      We generally consider that someone with these educational
      abilities can do semi-skilled through skilled work.

20 C.F.R. §§ 404.1564(b), 416.964(b) (emphasis added).                Those

regulatory provisions also expressly acknowledge that, “[f]ormal

education that [a claimant] completed many years before [his or

her] impairment began, or unused skills and knowledge that were a

part of [his or her] formal education, may no longer be useful or

meaningful in terms of [the] ability to work,” and that “the

numerical grade level that [a claimant] completed in school may not

represent [his or her] actual educational abilities.”          Id.    Thus,

the SSA “will use [a claimant’s] numerical grade level to determine

[his or her] educational abilities” only “if there is no other

evidence to contradict it.”       Id. (emphasis added).

      Here, the ALJ erred by finding that Plaintiff “ha[d] at least

a   high   school   education.”     (Tr.   31.)    Although    the   record

establishes that Plaintiff graduated from high school (see Tr. 87-

88, 836), the record contains voluminous evidence contradicting

that Plaintiff actually achieved a 12th grade educational level.

                                    31




     Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 31 of 34
For example, Plaintiff’s high school records           reflect that he

received many very low and failing grades, even in classes such as

“[b]asic”   English, math, science, and history, and that he did not

pass the 10th grade but proceeded to the 11th grade through

apparent social promotion.     (Tr. 836.)    Plaintiff’s scores on the

Wide Range Achievement Test 3 placed his reading and spelling

skills at the first grade level and his mathematical skills at the

fourth grade level.    (See Tr. 867; see also Tr. 881-82 (reflecting

similar results on Woodcock-Johnson III).)         Consistent with that

evidence, a disability examiner documented that Plaintiff had

difficulties with reading, understanding, concentrating, talking,

and answering, and noted that she had to repeat questions multiple

times.   (See Tr. 488.)       Plaintiff’s Vocational Rehabilitation

history reflects Plaintiff’s difficulties reading, counting money,

and understanding a calculator.      (See Tr. 889.)

     Furthermore, the above-described evidence harmonizes with

Plaintiff’s testimony, which included the following statements:

     C      Plaintiff remained in special education throughout
            his time in school (see Tr. 88), repeated one grade
            (see Tr. 121), and did not have to pass a test to
            obtain his diploma but rather, used a sheltered
            workshop he attended for half days to graduate (see
            Tr. 120-21);

     C      Plaintiff passed the written North Carolina
            driver’s license test because his brother took the
            test for him (see Tr. 126);

     C      Plaintiff could not fill out job applications (see
            121), read menus (see Tr. 126), or complete the
            SSA’s forms (see id.);


                                   32




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 32 of 34
      C     Plaintiff asked his daughters to help him to read
            his mail (see Tr. 110) and used only cash to
            purchase items because he could not manage a bank
            account (see Tr. 111); and

      C     Plaintiff lost jobs because he could not pass
            aptitude tests (see Tr. 121) and because he did not
            understand the technology required by some jobs
            (see Tr. 122).

      Thus, the ALJ erred by finding that Plaintiff possessed “at

least a high school education.”          (Tr. 31.)        Moreover, as discussed

above,    that   error     does   not    qualify     as    harmless   under    the

circumstances of this case because, if the ALJ had found that

Plaintiff    fell   into    the   categories    of    marginal     education   or

illiterate and had classified Plaintiff’s welding-related PRW as

unskilled, Grid Rule 203.01 would have directed a conclusion of

“disabled” as of Plaintiff’s attainment of age 60 (which occurred

during the period of adjudication).

      Put simply, Plaintiff’s fourth assignment of error has merit

and entitles Plaintiff to remand.

                              III.      CONCLUSION

      Plaintiff has established errors warranting remand.9

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

9
 Plaintiff’s Memorandum alternatively asks for “summary judgment with a reversal
of the ALJ’s decision for an award of benefits, or [] with a remand of the matter
for a new hearing.” (Docket Entry 13 at 20.) In this case, the Court should opt
for remand, because Plaintiff’s Memorandum does not adequately develop a cogent
argument justifying reversal for an award of benefits.          (See id. at 15
(specifically arguing for a “revers[al] for an award of benefits” only in
connection with Plaintiff’s second issue on review, contending that Plaintiff’s
“[intellectual disability/mental retardation] me[t] the requirements of Listing
12.05B,” an argument which this Recommendation found to lack merit).

                                         33




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 33 of 34
under     sentence      four   of   42    U.S.C.   §     405(g),      for    further

administrative proceedings to include 1) reevaluation and re-

weighing of the NCDHHS’s disability determination in accordance

with    Woods,    the    applicable      regulations,     and   SSR    06-03p,    2)

reevaluation       of    Plaintiff’s      welding-related       PRW,        including

consideration and weighing of the 2013 ALJ decision’s finding that

such    work     qualified     as   unskilled,     and    3)    reevaluation      of

Plaintiff’s educational level. As a result, Plaintiff’s Motion for

Judgment on the Pleadings (Docket Entry 12) should be granted in

part, i.e., to the extent it requests remand, and Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 14) should be

denied.



                                              /s/ L. Patrick Auld
                                                L. Patrick Auld
                                         United States Magistrate Judge


March 2, 2021




                                          34




    Case 1:19-cv-01099-WO-LPA Document 16 Filed 03/02/21 Page 34 of 34
